EXHIBIT 10.1

 

OMEGA FLEX, INC.

Phantom Stock Agreements

Schedule of Directors and Officers

As of March 31, 2007

 

 

Director/Officer

Type

Number

Grant Date

Grant Price

Maturity Date

Vesting Schedule

 

 

 

 

 

 

 

Duane E. Shooltz

Full Value

2,420

12/11/2006

$20.66

12/11/2010

3 years

 

 

 

 

 

 

 

Duane E. Shooltz

Full Value

454

03/05/2007

$22.02

03/05/2011

3 years

 

 

 

 

 

 

 

Dean W. Rivest

Full Value

1,135

03/05/2007

$22.02

03/05/2011

3 years

 

 

 